Statutes may be void in part, and valid in part. It is stated in Lewis Sutherland Statutory *Page 62 
Construction, Vol. 1, pages 576 et seq., that, where a part only of a statute is unconstitutional, and therefore void, the remainder may still have effect. This rule appears to be universal, and many of our cases have recognized and applied it. As said in the text above cited, "The court is not warranted in declaring the whole statute void unless all the provisions are connected in subject-matter, depend on each other, were designed to operate for the same purpose, or are otherwise so dependent in meaning that it cannot be presumed that the legislature would have passed one without the other."
Act 163, passed at the 1939 session of the General Assembly, is an indivisible act. It has only one purpose, and accomplishes only one result, which, as its title indicates, is "to change the time for filing and recording of delinquent lists of lands in drainage, levee and fencing districts and amending act No. 534, of 1921, in that respect." Act No. 534 had, itself, changed the time for filing the lists of lands delinquent for the nonpayment of the road and drainage taxes due thereon.
It occurs to me, therefore, that act 163 is either constitutional or is unconstitutional in its entirety. Certainly, the act is not divisible in its parts. It was passed for the obvious and only purpose of conforming the collection of the improvement district taxes to the law in relation to the general taxes. The special act of the 1911 session of the General Assembly under which appellant district was organized employed the officer then authorized to collect the general taxes to collect its own. It would have been competent for it to have provided for the collection of the taxes due it by any officer of its own selection. Other districts like the St. Francis Levee District had previously done just that, and the power to do so has never been questioned.
But the act creating appellant district did not provide for its own collector. It imposed the duty of collecting its taxes upon the collector authorized by law to collect the general taxes. The special act made the time for the payment of its own taxes coincide with the time for the payment of the general taxes. The time for paying *Page 63 
both taxes expired on the same day, and, upon the completion of the collection, the same collector could return his lists of lands delinquent for the nonpayment of all taxes.
It must have been in the contemplation of all parties that the General Assembly might change the time for the payment of the general taxes. Certainly, its power to do so could not be and has not been questioned. The General Assembly has exercised that power and has changed the time for paying the general taxes and for returning delinquent lands on which taxes are not paid.
If act 163 is invalid, then taxes must be twice collected by the same collector, and the tax books gone through twice to prepare the delinquent lists. Interminable confusion will result and much additional labor will be imposed on the collector if act 163 is invalid.
It is apparent that act 163 was passed for the purpose of facilitating the mechanics of tax collecting, so that the collector might certify the delinquent lists of improvement district taxes at the same time he certifies the delinquent lists of general taxes, thus avoiding duplication of effort and added expense on the part of the collector and the clerks of the county and chancery courts. In other words, the General Assembly intended to provide, and did provide, that, instead of twice going through the tax books to prepare delinquent lists on two separate occasions, the collector may now prepare both delinquent lists at the same time. That such legislation as act 163 might be passed must have been contemplated when the duty was imposed upon the collector of the general taxes to collect at the same time the special taxes.
The briefs in this case recognized the fact that the great majority of the taxpayers take the major portion of the time allowed for payment in which to pay. If, therefore, the collector must suspend his collection of the general taxes on April 10th to prepare the lists of lands on which the special taxes have not been paid, it is reasonably certain, as a practical matter, that the lists of lands delinquent for the nonpayment of the special taxes will greatly exceed those on which the taxes were *Page 64 
paid, and it is highly improbable that the collector will have at that time any considerable sum of money to turn over to the improvement districts with which to pay the maturities of principal or interest of the improvement districts.
It is alleged — and the demurrer concedes — that if it were now required that all taxes be paid on or before April 10th, as was the law when appellant district was organized, the district would get its revenues at an earlier date than it will get them if act 163 is valid, and would be enabled to meet its maturities sooner. But, for the reasons just given, act 163 is not unconstitutional on that account. The decision of the Supreme Court of the United States in the Worthen case, relied upon by the majority as the basis of its decision, is not to the contrary.
There is but little similarity between act 163 and the legislation held invalid in the Worthen case. The opinion in that case pointed out that three acts were passed at the 1933 session of the General Assembly which made over the whole plan to enforce the payment of improvement district assessments. The opinion in the Worthen case, as annotated in 97 A.L.R. 913, shows that this was done by extending the time for payment of the assessments, after the giving of notice, from thirty to ninety days; by reducing the penalty for nonpayment from 20 per cent. to 3 per cent.; by extending the time within which the delinquent assessment list might be returned; by extending time within which to appear and answer after personal service from five days to six months; by extending the time for publication of service from fifteen days to six months, with a further extension of six months before the hearing of the case, and of one year (instead of ten days as theretofore) for payment of the amount decreed to be due; by abolishing the provision for the payment of costs and attorney's fees; by reducing the amount of penalties from 20 per cent. to 3 per cent.; by repealing the provision as to expending appeals; by extending the time for redemption from a sale from two to four years; by reducing the rate of interest to be paid on redemption from 10 or 20 per cent. to 6 per cent.; and *Page 65 
by repealing the provision granting the purchaser at the foreclosure sale the right of possession prior to the time allowed for redemption. So that, as the opinion in the Worthen case pointed out, "A minimum of six and a half years is thus the total period during which the holder of the mortgage is without an effective remedy," and that "The case is one of postponement for a term of many years with undisturbed possession for the debtor and without a dollar for the creditor."
It was further said by Justice Cardozo in this Worthen case that the amendments had put restraint aside, and that "With studied indifference to the interests of the mortgagee or to his appropriate protection they have taken from the mortgage the quality of an acceptable investment for a rational investor." Small wonder such legislation was held invalid as having impaired the obligations of the contract under which the improvement districts had sold their bonds.
It was the opinion of this writer and of Justice McHaney, as expressed in the dissenting opinion written by him in the case of Sewer Imp. Dist. No. 1 of Wynne v. Delinquent Lands, 188 Ark. 738, 68 S.W.2d 80, to which case the opinion in the Worthen case refers, that the legislation was violative of our own Constitution as well as that of the United States.
It was further said in the opinion in the Worthen case that "Whether one or more of the changes effected by these statutes would be reasonable and valid if separated from the others, there is no occasion to consider. A state is free to regulate the procedure in its courts even with reference to contracts already made, and moderate extensions of the time for pleading or for trial will ordinarily fall within the power so reserved. A different situation is presented when extensions are so piled up as to make the remedy a shadow."
How entirely unlike and utterly dissimilar is act 163 to the legislation condemned in the Worthen case. Here, no intention is manifested to deprive the creditor of any essential right. He does experience some delay in getting his money, but this results from the fact that the *Page 66 
improvement district whose bonds he purchased was organized under an act which employed the collector of the general taxes to collect the special taxes. In the exercise of a valid power, the state has changed the time for the payment of the general taxes, and to avoid expense, duplication of labor, and the interminable confusion, it has been provided that the special taxes shall be collected at the same time and delinquent lists prepared at the same time.
This is not, in my opinion, a substantial impairment of the obligation of the contract pursuant to which the improvement district sold its bonds, and act 163 should be upheld as valid legislation.
I, therefore, dissent, and am authorized to say that Justice Humphreys concurs in the views here expressed.